              Case 1:19-cv-01169-DLC Document 54 Filed 09/03/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GRAVIER PRODUCTIONS, INC., and                         Case No. 1:19-cv-01169 (DLC)
WOODY ALLEN,

                         Plaintiffs,                   DECLARATION OF JULIA M. BESKIN
                                                       IN SUPPORT OF PLAINTIFF’S MOTION
         – against –                                   TO STRIKE DEFENDANT AMAZON
                                                       CONTENT SERVICES, LLC’S
AMAZON CONTENT SERVICES, LLC, and                      FIRST AND FOURTH AFFIRMATIVE
AMAZON STUDIOS, LLC,                                   DEFENSES

                         Defendants.



         I, JULIA M. BESKIN, submit this Declaration pursuant to 28 U.S.C. § 1746 and do

hereby declare under penalty of perjury:

         1.       I am a partner at Quinn Emanuel Urquhart & Sullivan, LLP, counsel to Plaintiffs

Gravier Productions, Inc. (“Gravier”) and Woody Allen (together with Gravier, “Plaintiffs”) in

the above-captioned matter, and am a member in good standing of the bar of New York and this

Court.

         2.       I respectfully submit this Declaration in support of Plaintiffs’ motion to strike

Defendant Amazon Content Services, LLC’s (“Amazon”) First and Fourth Affirmative Defenses

pursuant to Federal Rule of Civil Procedure 12(f). I am fully familiar with all matters set forth in

this Declaration, based on my own knowledge and information that I have reviewed in

preparation of this Declaration.

         3.       Plaintiffs filed their complaint in the above-captioned action on February 7, 2019.

See Dkt. 1. Amazon initially responded by filing a partial motion to dismiss on April 3, 2019,

(Dkt. 25), which the Court granted on July 31, 2019, (Dkt. 49). Amazon filed its Answer and

Affirmative Defenses on August 13, 2019. Dkt. 52.

                                                   1
            Case 1:19-cv-01169-DLC Document 54 Filed 09/03/19 Page 2 of 3




       4.       Prior to filing its answer, on March 26, 2019, Amazon served sixty-one (61)

requests for production of documents (“Amazon’s RFPs”) on each Plaintiff. Plaintiffs filed their

respective responses and objections to Amazon’s RFPs on April 25, 2019.

       5.       The Parties began exchanging documents on June 26, 2019. By August 8, 2019,

i.e. prior to Amazon filing its Answer, Plaintiffs had produced more than 3,850 documents to

Amazon in response to Amazon’s RFPs. During this same time period, Amazon produced over

3,300 documents in response to Plaintiffs’ document requests.

       6.       Amazon has served a number of RFPs relating to Amazon’s First and Fourth

Affirmative Defenses. This includes, for example, Amazon’s requests for documents and

communications concerning: (1) “Gayle King’s interview of Dylan Farrow on CBS This

Morning in or around January 2018” and “Allen’s participation in the September 16, 2018 New

York Magazine profile of Soon-Yi Previn” (Amazon’s RFP                    Nos. 47 and 50);

(2) “communications with any person concerning the #MeToo movement” (Amazon’s RFP No.

52); (4) “actual or alleged sexual harassment, sexual abuse, or other sexual misconduct by Allen”

from in or after October 2017 (Amazon’s RFP Nos. 53 and 54); and (5) “Allen’s reputation in

the film industry” from October 2017 to the present (Amazon’s RFP No. 55). Plaintiffs objected

to producing such documents and have not produced such documents to date. In addition,

although Plaintiffs agreed to produce some but not all of the discovery demanded by Amazon

during meet and confers concerning other RFPs relating to Mr. Allen’s interviews since October

2017 (Amazon’s RFP Nos. 48, 49, and 51), Amazon insisted in a letter, dated July 16, 2019, that

all such documents “go to the heart of Amazon’s implied covenant defense” and, if not produced,

Amazon “intend[s] to seek the Court’s intervention.”




                                               2
            Case 1:19-cv-01169-DLC Document 54 Filed 09/03/19 Page 3 of 3




       7.       On July 17, 2019, Amazon served a subpoena on non-party Anthony Freinberg, a

third party consultant, for documents and communications concerning Amazon’s Fourth and

Fifth Affirmative Defenses, including, (1) “any interview or public statements given by Mr.

Allen and any reactions thereto (Request No. 4); (2) Mr. Allen’s reputation in the film industry

and the willingness of actors to work with Mr. Allen (Request No. 7); and (3) the #MeToo

movement (Request No. 11).

       8.       Four other subpoenas containing similar or the same document requests were

served on August 13, 2019, i.e. the same day Amazon filed its answer and affirmative defenses,

on the following third-parties related to Plaintiffs: (1) ICM Partners; (2) FilmNation

Entertainment LLC; (3) 42 West, LLC; and (4) Patricia DiCerto.

       I declare under penalty of perjury that the following is true and correct.

Executed in New York, New York on September 3, 2019.




                                          By: /s/ Julia M. Beskin
                                             Julia M. Beskin




                                                 3
